Citation Nr: 1646714	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  15-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from May 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right knee disability.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2015; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in August 2015, at which time the Board took jurisdiction over the claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board proceeded to remand the increased evaluation for right knee and TDIU claims for further development.  That development having been completed, those claims have been returned to the Board at this time for further appellate review.  

Furthermore, in the August 2015, the Board also remanded a claim of service connection for a left knee disorder for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued a statement of the case as to that issue in July 2016 and the Veteran timely completed appeal of that issue by submitting an August 2016 substantive appeal, VA Form 9.  The Veteran indicated that he wished to have a hearing before the Board as to the left knee issue in his substantive appeal.  Subsequently, the AOJ certified the left knee issue to the Board in a September 2016 Certification of Appeal, VA Form 8; however, that same day, the AOJ also issued the Veteran a letter indicating that they had placed him on the list to be scheduled for a hearing.  Consequently, as the Veteran is currently waiting to be scheduled for a hearing at this time, the Board will not address the left knee claim at this time, but rather wait to consider that claim following the scheduled hearing on that issue.  

The AOJ is reminded that the Veteran is still awaiting a hearing before the Board as to the issue of service connection for a left knee disorder and that hearing should be scheduled at the earliest opportunity.  

Moreover, the issue of entitlement to compensation under 38 U.S.C.A § 1151 for residuals of a stroke as a result of brain tumor surgery has been raised by the record in a September 20, 2016 Fully Developed Claim (FDC), VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Respecting the prior August 2015 remand, the Board notes that the development ordered at that time has been fully complied with, including obtaining a VA examination of the Veteran's right knee disability in February 2016.  

The Board has reviewed the February 2016 VA right knee examination, and it does not appear that the examiner tested the Veteran's passive range of motion, tested the Veteran during weightbearing and non-weightbearing, or tested the opposing joint, if possible and appropriate.  In a recent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Board must find the February 2016 VA examination is inadequate.  The right knee claim must therefore be remanded in order to obtain an adequate and appropriate VA examination.  See 38 C.F.R. § 4.59, Correia, supra; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

In light of the need to remand the right knee issue, as noted above, the TDIU issue is intertwined with that issue and must also be remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

On remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Boston, Manchester, and White River Junction VA Medical Centers, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine the current severity of his right knee disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Full range of motion testing must be performed where possible.  The right knee should be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All findings should be reported in detail.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation of his right knee disability and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

